Citation Nr: 9910018	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-00 620	)	DATE
	)
	)                              

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of death, claimed 
as secondary to Agent Orange exposure, to include the 
question of entitlement to Dependents Educational Assistance 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1963 to January 1963.

In December 1997, the Board of Veterans' Appeals (the Board) 
remanded this case for due process considerations and so that 
additional evidentiary development could be accomplished.  As 
will be discussed in the Reasons and bases section below, 
this was done to the extent possible.  The case is now ready 
for appellate consideration.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

2.  The death of the veteran was caused by adenocarcinoma of 
the stomach with metastasis to the liver.

3.  Metastatic adenocarcinoma first manifested years after 
service and is unrelated to any incident in service.

4.  There is no competent medical evidence linking the 
veteran's death to service.

5.  Service connection not being warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents Educational Assistance under Chapter 35, Title 38, 
United States Code.




CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (1998).

2.  The criteria for entitlement to Dependents Educational 
Assistance benefits under Chapter 35 have not been met.  38 
U.S.C.A. § 3501 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.312, 
3.807, 21.3020, 21.3021 (1998); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The threshold question with respect to this claim is whether 
the appellant has presented evidence of a well-grounded 
claim, that is, one which is plausible or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") held that a claim must be 
accompanied by evidence (emphasis in original).  As will be 
explained below, the appellant has not submitted competent 
evidence to support her claim.  Thus, the Board finds that 
her claim is not well grounded.  Accordingly, there is no 
additional duty to assist her in the development of her 
claim.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure.  Federal 
Register, Vol. 61, No. 217, November 7, 1996, page 57586-
57589.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish entitlement to educational benefits the 
regulations provide, in pertinent part, that the applicant 
must meet certain criteria.  The applicant must be the 
surviving spouse or child of a veteran who was discharged 
from service under conditions other than dishonorable and the 
veteran must have died as a result of a service-connected 
disability or had a permanent and total service-connected 
disability at the time of his or her death.  38 U.S.C.A. 
§ 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

None of the veteran's service medical records discloses any 
reference to complaints or treatment of adenocarcinoma of the 
stomach with metastasis to the liver, or any symptoms related 
thereto.  At the time of the veteran's separation examination 
in January 1966, there were no reports of any history of 
stomach or liver trouble, and there were no findings or 
diagnoses with respect to the veteran's stomach, liver, or 
lymphatic system.  

The first report in the record of medical examination or 
treatment for cancer is found in private hospitalization 
records from M. A. Hospital of Houston, Texas, dated in April 
1976.  An April 1976 consultation record from this facility 
notes the veteran's reported history of radiating pain across 
the abdomen and weight loss, and an initial impression of 
gastritis and to rule out appendicitis.  Two days later, the 
veteran underwent an operative procedure for acute 
appendicitis, at which time a very advanced neoplastic lesion 
was found.  It was noted that a biopsy of the stomach was 
first interpreted as chronic gastritis, and then later 
determined to be adenocarcinoma and metastatic 
adenocarcinoma.  The extent of the disease contraindicated 
any resection of the tumor due to the metastases, and the 
acute appendix was removed in the usual manner.  A pressure 
dressing was applied and the veteran was sent to the recovery 
room in satisfactory condition as to the surgical procedure, 
but with an extremely poor prognosis.  It was further noted 
that this inoperable carcinoma had a very poor prognosis.

An April 1976 pathology report from M. A. Hospital of Houston 
reflects that a biopsy of the stomach wall was found to 
reveal chronic gastritis.  An additional biopsy of the 
stomach was found to reveal small groups of neoplastic cells 
forming an acinar pattern in some areas and in others, what 
looked like a signet ring.  These neoplastic cells were small 
and contained small, deeply stained nuclei and a scanty 
cytoplasm.  The histology was determined to be that of 
undifferentiated adenocarcinoma, and in an adjacent specimen 
that was described as a lymph node, the pattern was replaced 
by varying sized nests of neoplastic cells, some of which 
were in an acinar pattern.  These neoplastic cells were small 
and contained small, deeply stained nuclei, scanty cytoplasm, 
and what looked like a signet ring. The histology was 
indicated as metastatic adenocarcinoma.  A specimen from 
serosa of the stomach was found to reveal bands of fibrous 
connective tissue and large lobules of adult adipose tissue 
cells that were partially replaced by neoplastic cells, 
similar to those noted before.  The histology was found to be 
that of metastatic adenocarcinoma to adipose tissue.

The pathology report diagnosis included biopsy of stomach: 
adenocarcinoma, undifferentiated; lymph node from mesentery: 
metastatic adenocarcinoma; and lesion from serosa of the 
stomach: metastatic adenocarcinoma in adipose tissue.

A Department of Veterans Affairs (VA) hospital summary from 
October 1976 reflects that the veteran had been followed 
since April 1976 in the oncology clinic for adenocarcinoma of 
his stomach diagnosed as laparotomy for acute appendicitis.  
The veteran's past history was noted to reflect steady weight 
loss since December 1975 associated with constipation, 
abdominal pain and malaise.  In April 1976, it was noted that 
the veteran underwent a laparotomy, and at surgery was found 
to have a mass of the stomach that was interpreted by both 
private and VA pathologists as adenocarcinoma of the stomach 
and metastatic to the mesenteric fat and lymph nodes.  Over 
the period of time since May 1976, the veteran's liver 
enzymes had become progressively abnormal and he had a 
positive liver spleen scan.  On admission, the veteran's 
temperature was 102.6.  During this admission, the veteran's 
condition progressively worsened and the veteran was given 
medication, including Chloramphenicol, and radiotherapy.  
Following the discontinuance of the Chloramphenicol, the 
veteran remained afebrile for a period of two days, and was 
discharged from the hospital with the recommendation that he 
should continue his radiotherapy at the VA outpatient clinic 
in McAllen, Texas.  The diagnosis included metastatic disease 
of the liver with obstruction of the porta-hepatis, 
chemotherapeutic failure on 5-F-U, ascites-resolved, and 
undergoing X-ray therapy to the porta-hepatis.

A November 1976 VA medical statement reflects that the 
veteran was examined by this examiner from November 3, 1976 
to November 5, 1976, and had a history of adenocarcinoma of 
the stomach and carcinoma of the liver with metastasis.  The 
major diagnosis was indicated to be carcinoma of the liver 
with metastasis that was considered to be of terminal 
severity.

A death certificate dated in December 1976 reveals that the 
veteran's death was caused by adenocarcinoma of the stomach 
with metastasis to the liver.

In a letter to her congressman, dated in August 1993, the 
appellant asserted that the veteran's death was due to Agent 
Orange, and that it was during his last six months in Vietnam 
that Agent Orange was highly used.  She further indicated 
that following his return from Vietnam, the veteran began to 
suffer from a variety of symptoms not very common to young 
men such as kidney stones, gout, and chloracne.  She also 
stated that in 1976, many young men, all in their early 30's, 
all having served in Vietnam and having been discharged 8 to 
10 years, died of stomach cancers.  The appellant noted that 
the veteran's treatment records did not mention the words 
Hodgkin's, non-Hodgkin's lymphoma, or chloracne, because the 
veteran's doctors did not know what they were looking for. 

In her December 1995 notice of disagreement (NOD) with the 
December 1994 rating decision that denied service connection 
for cause of death due to Agent Orange exposure, the 
appellant asserted that Agent Orange was a contributory 
factor in the veteran's death and that the veteran had also 
received treatment for chloracne.  Attached to the NOD was a 
copy of a transcript from a television news program regarding 
numerous cases of cancer that were allegedly attributable to 
dioxins released into a river by a paper manufacturer in 
Tennessee. 

In a May 1998 statement in support of her claim, the 
appellant noted that the veteran had been exposed to Agent 
Orange while in Vietnam, and that this was a dioxin that was 
a lethal impurity and one of the most deadly poisons.  When 
inhaled, the appellant indicated that it caused numerous 
types of cancers and that medical professionals said that 
diseases, especially cancer, could manifest as long as 25 to 
40 years after exposure.  The appellant further noted that 
the veteran's medical records demonstrated that the veteran's 
cancer was all over and very strange for a young man of 33.  
She also commented that there was a "goose type" rash on 
his chest and shoulders that was chronic "chloracne," and 
that the veteran sought treatment for this condition which 
was misdiagnosed as a rash and never went away.  

The appellant also attached several newspaper articles and 
newsletter articles from the American Legion.  One newspaper 
article concerned a research group that had been established 
to study the lingering effects from Agent Orange on the 
environment in Vietnam, and that certain results demonstrated 
that dioxin lingered in fatty tissue indefinitely and that 
North Vietnamese soldiers that fought in the South had a 
higher incidence of liver cancer, malaria and dengue fever.  
A member of the study group noted that this would indicate 
that exposure to dioxin weakened the immune system, but that 
these results were suggestive and not conclusive.  He further 
noted that he had lived in an area that had been sprayed for 
a period of ten years, and that one of his friends had died 
of liver cancer after living in similar circumstances.  The 
article also noted that U.S. veterans groups had indicated 
that Agent Orange had been linked to 19 cancers and that the 
U.S. Government compensated only those with two types of 
cancer, non-Hodgkin's lymphoma and soft-tissue sarcomas.  

A newsletter from The American Legion dated in August 1997 
referenced a notice from a member identified as "Sarge" 
that "Medical Professionals say that diseases (especially 
cancer) can manifest as much as 25 to 40 years after 
exposure."  Another article from The American Legion 
addressed the United States Supreme Court's refusal to 
consider a lawsuit against the Federal Government in which 
The American Legion sought an explanation for the VA's 
failure to conduct a proper study of Vietnam veterans exposed 
to Agent Orange.  


II.  Analysis

The evidence of record shows that the veteran was 33 years 
old when he died in December 1976.  A death certificate dated 
in December 1976 reveals that the cause of death was 
adenocarcinoma of the stomach with metastasis to the liver.  
The appellant has not submitted any evidence linking 
metastatic adenocarcinoma to service.  She has also not 
alleged that metastatic adenocarcinoma was present in 
service.

As was noted above, the appellant contends that the veteran's 
adenocarcinoma of the stomach with metastasis to the liver 
was due to Agent Orange exposure during the Vietnam War.  The 
Board finds, however, that the regulatory provisions for 
presumptive service connection after herbicide exposure do 
not support her claim.  Because the Secretary has not 
determined that a presumption of service connection for 
metastatic adenocarcinoma is warranted for Agent Orange 
exposed veterans, such a presumption does not apply here.  
38 C.F.R. § 3.307, 3.309(e).  

The fact that the Secretary has not determined that there is 
any presumptive basis to service connect adenocarcinoma of 
the stomach with metastasis to the liver based on exposure to 
Agent Orange does not preclude the appellant from 
establishing such a relationship.  However, to do so, she 
must submit competent medical evidence to support her 
assertion.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
In this regard, the Board notes that it remanded this case in 
December 1997 so that the appellant could be specifically 
advised of the alternative of establishing a relationship 
outside of the current presumptive provisions found in 
38 C.F.R. § 3.309.

In the instant case, the evidence in support of the 
appellant's assertion that the veteran's metastatic 
adenocarcinoma was related to exposure to Agent Orange or was 
otherwise related to the veteran's active service consists 
mainly of her own statements.  The appellant has not 
submitted any competent evidence specifically linking the 
veteran's metastatic adenocarcinoma to the veteran's period 
of service.  As a lay person, the appellant lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's lay assertion that the veteran's misdiagnosed 
"rash" after service was a manifestation of the 
presumptively recognized condition of chloracne and that this 
was also somehow related to the later onset of his cancer is 
likewise without medical support.  The evidence of record 
instead shows that the veteran's metastatic adenocarcinoma 
had its onset years after service.  Without competent medical 
evidence demonstrating that the veteran's metastatic 
adenocarcinoma was related to Agent Orange exposure or 
otherwise related to service, the Board must find that the 
appellant's claim for service connection for the cause of the 
death of the veteran is not well grounded.

No physician or other health care provider has directly 
indicated that the veteran's metastatic adenocarcinoma was 
present during service, or was the result of exposure to 
Agent Orange in service.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, lay assertions to the 
effect that a disease is related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211(1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  In view of the lack of such evidence, 
the Board has no alternative but to conclude that the 
appellant's claim is not well grounded.

With respect to the news program transcript and news articles 
relied upon by the appellant for the proposition that there 
is a relationship between the metastatic adenocarcinoma that 
caused the death of the veteran and exposure to Agent Orange 
during service, the Board notes that the Court has addressed 
whether medical texts or physicians' opinions containing 
generic statements that disorder A can cause disorder B can 
constitute competent medical evidence to establish the nexus 
element necessary to make a claim well grounded in a specific 
case.  In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
the Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."  On the other 
hand, in Rucker v. Brown, 10 Vet. App. 67 (1997), the Court 
addressed whether scientific articles could be used to 
establish a theory that non-ionizing radiation from naval 
radar could be linked to certain carcinomas and held they 
could.  In that case, however, the record also contained a 
supporting opinion from the treating physician that was 
specific to the facts of the appellant's claim and the Court 
cited both the articles and the opinion as the basis for 
finding the claim well grounded.  In this case, there is no 
medical opinion linking the specific facts of this appeal to 
the general theory.

The Board's determination that the appellant's proffered 
articles are insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the recent case of 
Mattern v. West, No. 96-1508 (U.S. Vet. App. Feb. 23, 1999), 
the Court noted that it had previously addressed the 
relevance of medical treatise evidence to the determination 
of well-groundedness, and determined that generally, an 
effort to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise "is too general and inconclusive" to well ground a 
claim.  The Court went on to indicate that medical treatise 
evidence can, however, provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the news items proffered by the appellant are not 
combined with an opinion of a medical professional.  
Moreover, they do not discuss generic relationships between 
metastatic adenocarcinoma and Agent Orange exposure with a 
degree of certainty such that, under the facts of this case, 
there is a plausible causality based upon objective facts.  
Wallin v. West, supra.

Where the Board addresses in a decision a question that was 
not addressed by the regional office (RO), it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  In this case, the RO resolved this 
issue on the merits whereas the Board finds that the 
appellant did not meet her initial burden of submitting a 
well-grounded claim.  Since the appellant did not meet her 
initial burden, however, her claim is inherently implausible 
such that any error by the RO is harmless and she is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).

Finally, with respect to the claim for Dependents Educational 
Assistance benefits, the Board again notes that these 
benefits may be paid to a surviving spouse or child of a 
veteran who was discharged from service under conditions 
other than dishonorable and the veteran must have died as a 
result of a service-connected disability or had a permanent 
and total service-connected disability at the time of his or 
her death.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.  However, for reasons already discussed, service 
connection has not been established for the cause of the 
veteran's death, nor was he permanently and totally disabled 
at the time of his death from a service-connected disability.  
Consequently, entitlement to educational assistance is denied 
as a matter of law.  See generally, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The claim for service connection for cause of death is denied 
as not well grounded.

The claim for Dependents Educational Assistance benefits is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

